Citation Nr: 0920177	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a right forearm injury, status-post surgical repair.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the Veteran's February 
2006 claim for a disability rating in excess of 20 percent 
for a right forearm injury, status-post surgical repair.

In his July 2007 substantive appeal, the Veteran requested a 
hearing before a decision review officer (DRO) at the RO in 
Nashville, Tennessee.  In a May 2008 letter, the Veteran 
requested that his DRO hearing be cancelled, and that he be 
scheduled for a video conference hearing before the Board if 
the RO did not grant an increased rating following his VA 
examination.

In a June 2008 supplemental statement of the case following 
the Veteran's June 2008 VA examination, the RO did not grant 
an increased rating.  Consequently, in accordance with the 
Veteran's request, he was provided notice in September 2008 
that he had been scheduled for a video conference hearing 
before the Board, which would take place in November 2008.

In November 2008, the Veteran filed a motion to reschedule 
his video conference hearing, due to illness. In December 
2008, the undersigned Veterans Law Judge granted the 
Veteran's motion to reschedule his hearing.

The Veteran testified at a video conference in April 2009.

The issue of extraschedular rating is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The Veteran's right forearm injury, status-post surgical 
repair, is manifested by severe limitation of motion, loss of 
joint, instability, pain and stiffness.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for right 
forearm injury, status-post surgical repair, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5212 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Veteran's current 20 percent disability rating is 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5212, 
which applies to impairment of the radius.  Under this 
diagnostic code, the Veteran, who is left-hand dominant, was 
given a 20 percent disability rating for nonunion of the 
lower half of the right radius with false movement, without 
loss of bone or deformity.  The Board emphasizes that the 
Veteran was assigned a 20 percent rating because his right 
hand was considered the non-dominant upper limb.  To receive 
a higher, 30 percent rating for the non-dominant right hand, 
the competent evidence of record would have to demonstrate 
nonunion of the lower half of the radius with false movement, 
loss of bone substance of 1 inch (2.5 centimeters) or more, 
and marked deformity.

The Veteran underwent a VA examination in May 2006.  The 
Veteran complained of pain, stiffness, weakness, instability 
and limited motion.  The examination revealed a severe 
limitation of motion with pain of the right wrist.  Ulnar 
deviation was from zero to five degrees; radial deviation was 
from zero to 10 degrees; dorsiflexion was from zero to 10 
degrees; and palmar flexion was from zero to 10 degrees.  The 
examiner diagnosed the Veteran with advanced osteoarthritis 
radiocarpal joint, right wrist, post-traumatic.  He 
determined that the effects on occupational activities were 
significant due to decreased mobility, decreased manual 
dexterity and pain.  It was further noted that, because the 
Veteran's occupation consists of cutting hair, the Veteran 
was much less productive at work as his wrist arthritis 
progressed.  Other areas effected included chores, exercise 
and sports.  

VA treatment records show that the Veteran was referred for a 
surgical consult in April 2006.  The physician stated that a 
wrist preserving operation or motion preserving operation 
would not benefit the Veteran at that time.  The Veteran was 
to be treated with steroid injections.

The Veteran underwent another VA examination in June 2008.  
The Veteran stated that he required Lortab and ibuprofen for 
control of pain, and experienced increased pain and further 
limitation of motion at the end of the day.  His reported 
symptoms included giving way, instability, pain, stiffness 
and weakness.  There were no episodes of dislocation or 
subluxation, locking episodes or effusion.  The examination 
revealed severe loss of motion in all directions.  There was 
no loss of bone or part of bone, or ankylosis.  The 
examination showed synovitis, tenderness, painful motion and 
guarding of movement observed by the examiner.  There was no 
ulnar deviation and it caused pain, if attempted; radial 
deviation was from zero to five degrees; there was no 
dorsiflexion and it caused pain, if attempted; and there was 
no palmar flexion and it caused pain, if attempted.   The x-
rays revealed marked arthritic changes involving the proximal 
carpal row and radiocarpal joint with compaction and 
sclerosis of the proximal navicular, suggestive of possible 
chronic ischemic necrosis.  No bone loss was noted.  The 
impression was marked arthritic changes involving the 
proximal carpal row and radiocarpal joint space without 
evidence for acute osseous abnormality.  It was noted that 
there were progressive changes since the last radiographic 
examination, including evidence of ischemic necrosis of the 
navicular bone and destruction of the intracarpal ligament.  
The examiner concluded that both the Veteran's physical 
limitations and radiographic appearance of the affected joint 
had progressed since the previous examination, and the joint 
was essentially destroyed.  Furthermore, the examiner stated 
that, although the Veteran's problem involves the non-
dominant hand, his employment requires use of both hands 
simultaneously, thus creating a unique situation that 
warrants consideration.  

The Veteran testified at a video conference in April 2009.  
He testified that he has been a barber for the last 40 years, 
but he had to cut back considerably due to his pain and 
discomfort.  He stated that as a barber he needs full support 
from both hands, not just his dominant hand.  He claimed that 
he often has to stop his work in the middle of the day or 
finish earlier, because of the unbearable pain.

The Veteran's occupation as a barber and the demands of his 
job require the use of both hands.  In view of the Veteran's 
testimony about his occupation and the supporting medical 
evidence, the Board resolves all reasonable doubt in favor of 
the Veteran and will consider the Veteran's right hand to be 
his dominant hand.  The VA examination revealed that the 
Veteran's right hand joint is destroyed, and he cannot use 
his right hand for the entire work day.  Based on such 
findings, the Board concludes that the Veteran satisfies the 
criteria for the 30 percent disability rating in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5212.  The next 
higher and maximum rating of 40 percent available under this 
code is not for assignment because there is no evidence of 
loss of bone substance and marked deformity.  

The Board has considered whether a higher disability rating 
is warranted under another diagnostic code.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5205-5215.  However, the Veteran 
would only qualify for a rating in excess of 30 percent if he 
had ankylosis of the elbow (Diagnostic Code 5205); forearm 
flexion limited to 45 degrees (Diagnostic Code 5206); forearm 
extension limited to 110 degrees (Diagnostic Code 5207); 
other impairment of the flail joint of the elbow (Diagnostic 
Code 5209); nonunion of the radius and ulna with flail false 
joint (Diagnostic Code 5210); Nonunion of the ulna, with 
false movement and bone loss (Diagnostic Code 5211); or loss 
of supination or pronation (5213); or unfavorable ankylosis 
of the wrist, in any degree of palmar flexion or with ulnar 
or radial deviation (Diagnostic Code 5214).  Because none of 
these conditions has been demonstrated by the competent 
evidence of record, the Board believes that a rating in 
excess of 30 percent is not warranted at this time.


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2006, February 2007 
and May 2008; rating decisions in May 2006 and June 2005; and 
a statement of the case in June 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2007 statement of the case.  The 
Veteran received additional notice in June 2008.  However, 
the Board finds that the issuance of an additional 
supplemental statement of the case is not required because no 
evidence has been submitted subsequent to the June 2008 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (2008).

Additionally, the Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to disability rating of 30 percent for a right 
forearm injury, status-post surgical repair is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.
REMAND

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the Veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The Board believes that the regular schedular 
standards applied in the current case may not adequately 
describe and provide for the Veteran's symptoms and 
disability level.  The record reflects a disability picture 
that may be so exceptional or unusual with such related 
factor as marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  Specifically, the Veteran has testified of 
significant reduction of earning potential in his vocation as 
a baker, and the medical evidence supports the Veteran's 
testimony as indicated by the statements made by the examiner 
in the June 2008 examination report.   In view of such 
evidence, the Board finds that the criteria for referral for 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board is precluded from considering an extraschedular 
rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance.  Instead the Board must 
ensure that the claim is initially considered by the Director 
of Compensation and Pension.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).  Therefore, the case is remanded for 
further consideration of the Director of Compensation and 
Pension.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall consider whether this 
matter should be referred to the Director, 
Compensation and Pension Service, for 
extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b).  In so 
doing, the RO may undertake any additional 
development deemed necessary to make this 
determination, including requesting 
additional financial, medical, or other 
relevant information from the Veteran.  

2.  If the benefit sought is not granted, 
the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


